DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species:
	- a species of Figs. 1-4 and 11-12 drawn to a scroll device having a liquid 28 cooling through the channels 30 of the idler shafts 18, 20, 22 that have an inlet 24 for liquid (see specification, page 6, para. [0045]);
	- a species of Fig. 5 drawn to a scroll device having the idler shafts 18, 20, 22 that have the radial shaft seal 38 and an access cross hole 40 (see specification, page 7, para. [0047], lines 5-8);
	- a species of Fig. 6 drawn to a scroll device having the idler shafts 18, 20, 22 that have the radial shaft seal 38, a seal retainer plate 42, a Nilos seal 44, and the sealed bearings 32 (see specification, page 7, para. [0046]);
	- a species of Fig. 7 drawn to an orbiting scroll having cooling fluid or liquid 28 that pass into a jacket 46 having caps 48 that are used to cover the channel 30 (see specification, page 7, para. [0049],);
	- a species of Fig. 8 drawn to an orbiting scroll being cooled by the liquid 28 flowing through the idler shafts 18, 20, and 22 into a jacket 52 and down into a cooling passage 54 (see specification, page 7, para. [0050], lines 3-5);

	- a species of Fig. 10 drawn to an orbiting scroll having fins to direct or force liquid 28 to center 66 of the scroll device (see specification, page 7, para. [0052]); 
	- a species of Fig. 13 drawn to a scroll device having first and second pairs of bearings that have dynamic shaft seals 80, 82 and bearing slinger cover 84 (see specification, page 8, para. [0055], lines 4-10);
	- a species of Fig. 14 drawn to a scroll device having first and second pairs of bearings that have mechanical shaft seals 92, 94 (see specification, page 8, para. [0053], lines 4-9);
	- a species of Fig. 15 drawn to a scroll device having first and second pairs of bearings that have drain holes/passages 102, 104 (see specification, page 9, lines 2-7);
	- a species of Fig. 16 drawn to a scroll device having first and second pairs of bearings that have slingers 114, 118 to prevent any the liquid/fluid from contacting the first and second pair of bearings (see specification, page 9, para. [0058], lines 4-9);
	- a species of Fig. 17 drawn to an the idler shaft 18 is positioned behind the orbiting scroll 36 and is supported by bearings 120 in the orbiting scroll 36 and bearings 122 in the housing 12 (see specification, page 9, para. [0059]).
	The species are independent or distinct because as disclosed the different species have mutual exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  F04C18/0215; F04C23/008; F04C27/00, 005,009; F04C29/02, 023, 026, 04; F04C2210/206; F04C2240/30, 40, 50, 54, 60, 603; F01C17/06, 063,066; F01C19/08 and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746